The foregoing judgment of reversal was intended to affect the judgment appealed from only as against the appellant, Tullis. The defendant Haltiwanger did not appeal from the judgment rendered against him and Tullis, and there is no conceivable reason, in law or in justice, for reversing the judgment as rendered against Haltiwanger.
Our several older decisions, holding that the reversal of a joint judgment as to one codefendant required a reversal as to all, were cases in which all the defendants appealed. We will not apply the rule to cases in which only the prejudiced defendant has appealed, nor in any case unless there is something in the relation between the several defendants, and in the nature of their liability, which would render unjust a reversal only as to the appellant. This subject is discussed and the cases are reviewed in our recent case of Young v. Woodward Iron Co., 113 So. 223, 228, 229,1 where we approved the rule as stated in 2 Ruling Case Law, 268, § 220, as follows:
"The tendency of modern decisions is, however, to modify the strictness of the common-law rule to the extent of holding that a judgment, though joint in form, is not necessarily entire, and that, where it is several in effect, and the adjudication as to one cannot affect the rights of the others, such judgment may be reversed as to some and affirmed as to others."
The order of reversal will be qualified, so as to reverse the judgment below only as to the appellant, Tullis. As against Haltiwanger, the judgment will be neither reversed nor affirmed, but will simply stand as though no appeal had been taken.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
1 Ante, pp. 330, 336.